Exhibit 10.6

 

NOTICE OF GRANT OF STOCK OPTION

 

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of Cisco Systems, Inc. (the “Corporation”):

 

Optionee: John Chambers

 

Grant Date: August 23, 2004

 

Exercise Price: $ 19.18 per share

 

Number of Option Shares: 1,500,000 shares

 

Expiration Date: August 23, 2013

 

Type of Option: Non-Statutory Stock Option

 

Exercise Schedule

 

The Option shall become exercisable with respect to all of the Option Shares
upon the earlier of: (i) the Optionee’s completion of seven (7) years of Service
measured from the above option grant date or (ii) three (3) years after the
Optionee ceases to serve as the Corporation’s President and Chief Executive
Officer subject to the requirements that (A) this option can not become
exercisable due to this subsection (ii) any earlier than the fifth anniversary
of the above option grant date and (B) Optionee must continue to render Service
during the period after Optionee is no longer President and Chief Executive
Officer or (iii) the Optionee’s death or Permanent Disability. In no event shall
the Option become exercisable for any additional Option Shares after Optionee’s
cessation of Service.

 

Optionee understands and agrees that the Option is offered subject to and in
accordance with the terms of the Cisco Systems, Inc. 1996 Stock Incentive Plan
(the “Plan”). Optionee further agrees to be bound by the terms of the Plan and
the terms of the Option as set forth in the Stock Option Agreement attached
hereto.

 

No Employment or Service Contract. Nothing in this Notice or in the attached
Stock Option Agreement or in the Plan shall confer upon Optionee any right to
continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining Optionee) or of Optionee, which rights are
hereby expressly reserved by each, to terminate Optionee’s Service at any time
for any reason, with or without cause.

 

Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the attached Stock Option Agreement.



--------------------------------------------------------------------------------

STOCK OPTION AGREEMENT

 

Recitals

 

A. The Board has adopted the Plan for the purpose of retaining the services of
selected Employees, non-employee members of the Board or of the board of
directors of any Parent or Subsidiary and consultants and other independent
advisors who provide services to the Corporation (or any Parent or Subsidiary).

 

B. Optionee is to render valuable services to the Corporation (or a Parent or
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s grant
of an option to Optionee.

 

C. All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1. Grant of Option. The Corporation hereby grants to Optionee, as of the Grant
Date, an option to purchase up to the number of Option Shares specified in the
Grant Notice. The Option Shares shall be purchasable from time to time during
the option term specified in Paragraph 2 at the Exercise Price.

 

2. Option Term. This option shall have a maximum term of nine (9) years measured
from the Grant Date and shall accordingly expire at the close of business on the
Expiration Date, unless sooner terminated in accordance with Paragraph 5 or 6.

 

3. Limited Transferability. This option may, in connection with the Optionee’s
estate plan, be assigned in whole or in part during Optionee’s lifetime to one
or more members of the Optionee’s immediate family or to a trust established for
the exclusive benefit of one or more such family members. The assigned portion
shall be exercisable only by the person or persons who acquire a proprietary
interest in the option pursuant to such assignment. The terms applicable to the
assigned portion shall be the same as those in effect for this option
immediately prior to such assignment and shall be set forth in such documents
issued to the assignee as the Corporation may deem appropriate. Should the
Optionee die while holding this option, then this option shall be transferred in
accordance with Optionee’s will or the laws of descent and distribution.

 

4. Dates of Exercise. This option shall become exercisable for the Option Shares
in one or more installments as specified in the Grant Notice. As the option
becomes exercisable for such installments, those installments shall accumulate
and the option shall remain exercisable for the accumulated installments until
the Expiration Date or sooner termination of the option term under Paragraph 5
or 6. As an administrative matter, the exercisable portion of this option may
only be exercised until the close of the Nasdaq National Market (or Stock
Exchange on which the Common Stock is primarily traded if applicable) (4:00 p.m.
ET) on the last trading day before the Expiration Date or earlier date of
termination of the option term under Paragraph 5. Any later attempt to exercise
this option will not be honored due to the expiration of this option.



--------------------------------------------------------------------------------

For example, if the Expiration Date is Monday, July 30, Optionee must exercise
the exercisable portion of this option by 4:00 p.m. Eastern Time on Friday, July
27. Another example would be if Optionee ceases to remain in Service as provided
in Paragraph 5(i) and the date three (3) months from the date of cessation is
Monday, July 7, Optionee must exercise the exercisable portion of this option by
4:00 p.m. Eastern Time on Thursday, July 3. This is because Friday, July 4 is a
holiday on which the Nasdaq National Market is closed for trading.

 

5. Cessation of Service. The option term specified in Paragraph 2 shall
terminate (and this option shall cease to be outstanding) prior to the
Expiration Date: (i) should Optionee’s Service be terminated for Misconduct or
(ii) should Optionee otherwise engage in Misconduct while this option is
outstanding or (iii) should Optionee become an employee of (or render services
to) any business enterprise which is then a current competitor of the
Corporation (or a Parent or Subsidiary).

 

6. Special Acceleration of Option

 

(a) This option, to the extent outstanding at the time of a Corporate
Transaction but not otherwise fully exercisable, shall automatically accelerate
so that this option shall, immediately prior to the effective date of the
Corporate Transaction, become exercisable for all of the Option Shares at the
time subject to this option and may be exercised for any or all of those Option
Shares as fully-vested shares of Common Stock. No such acceleration of this
option, however, shall occur if and to the extent: (i) this option is, in
connection with the Corporate Transaction, either to be assumed by the successor
corporation (or parent thereof) or to be replaced with a comparable option to
purchase shares of the capital stock of the successor corporation (or parent
thereof) or (ii) this option is to be replaced with a cash incentive program of
the successor corporation which preserves the spread existing on the unvested
Option Shares at the time of the Corporate Transaction (the excess of the Fair
Market Value of those Option Shares over the aggregate Exercise Price payable
for such shares) and provides for subsequent pay-out in accordance with the same
option exercise/vesting schedule set forth in the Grant Notice. The
determination of option comparability under clause (i) shall be made by the Plan
Administrator, and such determination shall be final, binding and conclusive.

 

(b) Immediately following the Corporate Transaction, this option shall terminate
and cease to be outstanding, except to the extent assumed by the successor
corporation (or parent thereof) in connection with the Corporate Transaction.

 

(c) If this option is assumed in connection with a Corporate Transaction, then
this option shall be appropriately adjusted, immediately after such Corporate
Transaction, to apply to the number and class of securities which would have
been issuable to Optionee in consummation of such Corporate Transaction had the
option been exercised immediately prior to such Corporate Transaction, and
appropriate adjustments shall also be made to the Exercise Price, provided the
aggregate Exercise Price shall remain the same.

 

(d) This option, to the extent outstanding at the time of a Change in Control
but not otherwise fully exercisable, shall automatically accelerate so that this
option shall, immediately prior to the effective date of the Change in Control,
become exercisable for all of the Option Shares at the

 

2



--------------------------------------------------------------------------------

time subject to this option and may be exercised for any or all of those Option
Shares as fully-vested shares of Common Stock. This option shall remain so
exercisable until the Expiration Date or sooner termination of the option term.

 

(e) This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

 

7. Adjustment in Option Shares. Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Corporation’s receipt of consideration, appropriate
adjustments shall be made to (i) the total number and/or class of securities
subject to this option and (ii) the Exercise Price in order to reflect such
change and thereby preclude a dilution or enlargement of benefits hereunder.

 

8. Shareholder Rights. The holder of this option shall not have any shareholder
rights with respect to the Option Shares until such person shall have exercised
the option, paid the Exercise Price and become a holder of record of the
purchased shares.

 

9. Manner of Exercising Option.

 

(a) In order to exercise this option with respect to all or any part of the
Option Shares for which this option is at the time exercisable, Optionee (or any
other person or persons exercising the option) must take the following actions:

 

(i) Pay the aggregate Exercise Price for the purchased shares in one or more of
the following forms:

 

(A) cash or check made payable to the Corporation;

 

(B) to the extent the option is exercised for vested Option Shares, through a
special sale and remittance procedure pursuant to which Optionee (or any other
person or persons exercising the option) shall concurrently provide irrevocable
written instructions (I) to a Optionee-designated brokerage firm to effect the
immediate sale of the purchased shares and remit to the Corporation, out of the
sale proceeds available on the settlement date, sufficient funds to cover the
aggregate Exercise Price payable for the purchased shares plus all applicable
taxes required to be withheld by the Corporation by reason of such exercise and
(II) to the Corporation to deliver the certificates for the purchased shares
directly to such brokerage firm in order to complete the sale transaction;

 

(C) a promissory note payable to the Corporation, but only to the extent
authorized by the Plan Administrator in accordance with Paragraph 13; and

 

(D) shares of Common Stock held by Optionee (or any other person or persons
exercising the option) for the requisite period necessary to avoid a charge to
the Corporation’s

 

3



--------------------------------------------------------------------------------

earnings for financial reporting purposes and valued at Fair Market Value on the
Exercise Date.

 

(ii) Furnish to the Corporation appropriate documentation that the person or
persons exercising the option (if other than Optionee) have the right to
exercise this option.

 

(iii) Make appropriate arrangements with the Corporation (or Parent or
Subsidiary employing or retaining Optionee) for the satisfaction of all tax
withholding requirements applicable to the option exercise.

 

(b) As soon as practical after the Exercise Date, the Corporation shall issue to
or on behalf of Optionee (or any other person or persons exercising this option)
a certificate for the purchased Option Shares, with the appropriate legends
affixed thereto.

 

(c) In no event may this option be exercised for any fractional shares.

 

(d) Notwithstanding any other provisions of the Plan, this Agreement or any
other agreement to the contrary, if at the time this option is exercised,
Optionee is indebted to the Corporation (or any Parent or Subsidiary) for any
reason, the following actions shall be taken, as deemed appropriate by the Plan
Administrator:

 

(i) any shares of Common Stock to be issued upon such exercise shall
automatically be pledged against Optionee’s outstanding indebtedness; and

 

(ii) if this option is exercised in accordance with subparagraph 9(a)(i)(B)
above, the after tax proceeds of the sale of Optionee’s stock shall
automatically be applied to the outstanding balance of Optionee’s indebtedness.

 

10. Compliance with Laws and Regulations.

 

(a) The exercise of this option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Corporation and Optionee with all
applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange (or the Nasdaq National Market, if applicable)
on which the Common Stock may be listed for trading at the time of such exercise
and issuance.

 

(b) The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this option shall relieve the
Corporation of any liability with respect to the non-issuance or sale of the
Common Stock as to which such approval shall not have been obtained. The
Corporation, however, shall use its best efforts to obtain all such approvals.

 

11. Successors and Assigns. Except to the extent otherwise provided in
Paragraphs 3 and 6, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the Corporation and its successors and assigns and
Optionee, Optionee’s assigns and the legal representatives, heirs and legatees
of Optionee’s estate.

 

4



--------------------------------------------------------------------------------

12. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Optionee shall be in writing and addressed to Optionee at the
address indicated below Optionee’s signature line on the Grant Notice. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.

 

13. Financing. The Plan Administrator may, in its absolute discretion and
without any obligation to do so, permit Optionee to pay the Exercise Price for
the purchased Option Shares by delivering a full-recourse promissory note
payable to the Corporation. The terms of any such promissory note (including the
interest rate, the requirements for collateral and the terms of repayment) shall
be established by the Plan Administrator in its sole discretion.

 

14. Construction. This Agreement and the option evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in this option.

 

15. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.

 

16. Excess Shares. If the Option Shares covered by this Agreement exceed, as of
the Grant Date, the number of shares of Common Stock which may without
shareholder approval be issued under the Plan, then this option shall be void
with respect to those excess shares, unless shareholder approval of an amendment
sufficiently increasing the number of shares of Common Stock issuable under the
Plan is obtained in accordance with the provisions of the Plan.

 

17. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.

 

18. Authorization to Release Necessary Personal Information.

 

(a) Optionee hereby authorizes and directs Optionee’s employer to collect, use
and transfer in electronic or other form, any personal information (the “Data”)
regarding Optionee’s employment, the nature and amount of Optionee’s
compensation and the fact and conditions of Optionee’s participation in the Plan
(including, but not limited to, Optionee’s name, home address, telephone number,
date of birth, social security number (or any other social or national
identification number), salary, nationality, job title, number of shares of
Common Stock held and the details of all options or any other entitlement to
shares of Common Stock awarded, cancelled, exercised, vested, unvested or
outstanding) for the purpose of implementing, administering and managing
Optionee’s participation in the Plan. Optionee understands that the Data may be
transferred to the Corporation or any of its Subsidiaries, or to any third
parties assisting in the

 

5



--------------------------------------------------------------------------------

implementation, administration and management of the Plan, including any
requisite transfer to a broker or other third party assisting with the exercise
of Options under the Plan or with whom shares of Common Stock acquired upon
exercise of this option or cash from the sale of such shares may be deposited.
Optionee acknowledges that recipients of the Data may be located in different
countries, and those countries may have data privacy laws and protections
different from those in the country of Optionee’s residence. Furthermore,
Optionee acknowledges and understands that the transfer of the Data to the
Corporation or any of its Subsidiaries, or to any third parties is necessary for
Optionee’s participation in the Plan.

 

(b) Optionee may at any time withdraw the consents herein, by contacting
Optionee’s local human resources representative in writing. Optionee further
acknowledges that withdrawal of consent may affect Optionee’s ability to
exercise or realize benefits from the option, and Optionee’s ability to
participate in the Plan.

 

19. No Entitlement or Claims for Compensation.

 

(a) The grant of options under the Plan is made at the discretion of the Plan
Administrator, and the Plan may be suspended or terminated by the Corporation at
any time. The grant of an option in one year or at one time does not in any way
entitle Optionee to an option grant in the future. The Plan is wholly
discretionary in nature and is not to be considered part of Optionee’s normal or
expected compensation subject to severance, resignation, redundancy or similar
compensation. The value of the option is an extraordinary item of compensation
which is outside the scope of Optionee’s employment contract (if any).

 

(b) Optionee shall have no rights to compensation or damages as a result of
Optionee’s cessation of Service for any reason whatsoever, whether or not in
breach of contract, insofar as those rights arise or may arise from Optionee’s
ceasing to have rights under or be entitled to exercise this option as a result
of such cessation or from the loss or diminution in value of such rights. If
Optionee did acquire any such rights, Optionee is deemed to have waived them
irrevocably by accepting the option.

 

6



--------------------------------------------------------------------------------

Appendix

 

The following definitions shall be in effect under the Agreement:

 

A. Agreement shall mean this Stock Option Agreement.

 

B. Board shall mean the Corporation’s Board of Directors.

 

C. Change in Control shall mean a change in ownership or control of the
Corporation effected through either of the following transactions:

 

(i) the acquisition, directly or indirectly by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation),
of beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than thirty-five percent (35%) of the total combined
voting power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s shareholders which the Board
does not recommend such shareholders to accept, or

 

(ii) a change in the composition of the Board over a period of thirty-six (36)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination.

 

D. Code shall mean the Internal Revenue Code of 1986, as amended.

 

E. Common Stock shall mean the Corporation’s common stock.

 

F. Corporate Transaction shall mean either of the following shareholder-approved
transactions to which the Corporation is a party:

 

(i) a merger or consolidation in which securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction, or

 

(ii) the sale, transfer or other disposition of all or substantially all of the
Corporation’s assets in complete liquidation or dissolution of the Corporation.

 

G. Corporation shall mean Cisco Systems, Inc., a California corporation.

 

A-1



--------------------------------------------------------------------------------

H. Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.

 

I. Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 9 of the Agreement.

 

J. Exercise Price shall mean the exercise price per share as specified in the
Grant Notice.

 

K. Expiration Date shall mean the date on which the option expires as specified
in the Grant Notice.

 

L. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

 

(i) If the Common Stock is at the time traded on the Nasdaq National Market,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question, as the price is reported by the National
Association of Securities Dealers on the Nasdaq National Market or any successor
system. If there is no closing selling price for the Common Stock on the date in
question, then the Fair Market Value shall be the closing selling price on the
last preceding date for which such quotation exists.

 

(ii) If the Common Stock is at the time listed on any Stock Exchange, then the
Fair Market Value shall be the closing selling price per share of Common Stock
on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

 

M. Grant Date shall mean the date of grant of the option as specified in the
Grant Notice.

 

N. Grant Notice shall mean the Notice of Grant of Stock Option accompanying the
Agreement, pursuant to which Optionee has been informed of the basic terms of
the option evidenced hereby.

 

O. Incentive Option shall mean an option which satisfies the requirements of
Code Section 422.

 

P. Misconduct shall mean the commission of any act of fraud, embezzlement or
dishonesty by Optionee, any unauthorized use or disclosure by Optionee of
confidential information or trade secrets of the Corporation (or any Parent or
Subsidiary), or any other intentional misconduct by Optionee adversely affecting
the business or affairs of the Corporation (or any Parent or Subsidiary) in a
material manner. The foregoing definition shall not be deemed to be inclusive of
all the acts or omissions which the Corporation (or any Parent or Subsidiary)
may consider as grounds for the dismissal or discharge of Optionee or any other
individual in the Service of the Corporation (or any Parent or Subsidiary).

 

A-2



--------------------------------------------------------------------------------

Q. 1934 Act shall mean the Securities Exchange Act of 1934, as amended.

 

R. Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.

 

S. Option Shares shall mean the number of shares of Common Stock subject to the
option as specified in the Grant Notice.

 

T. Optionee shall mean the person to whom the option is granted as specified in
the Grant Notice.

 

U. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 

V. Permanent Disability shall mean the inability of Optionee to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which is expected to result in death or has lasted or can be
expected to last for a continuous period of twelve (12) months or more.

 

W. Plan shall mean the Corporation’s 1996 Stock Incentive Plan.

 

X. Plan Administrator shall mean either the Board or a committee of the Board
acting in its administrative capacity under the Plan.

 

Y. Service shall mean the Optionee’s performance of services for the Corporation
(or any Parent or Subsidiary) in the capacity of an Employee, a non-employee
member of the board of directors or a consultant or independent advisor. For
purposes of this option, Service shall not be considered terminated if Optionee
is rendering services only to an accredited institution of higher education
and/or a federal, state or local government agency or entity, in each case whose
conflict of interest rules prevent Optionee from continuing to render services
to the Corporation (or any Parent or Subsidiary).

 

Z. Stock Exchange shall mean the American Stock Exchange or the New York Stock
Exchange.

 

AA. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

A-3